DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 9, 12, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martini (US 2015/0172626 A1).
Regarding claim 1, Martini discloses a method for estimation of a Three-Dimensional, 3D, map and a plurality of poses from a plurality of Two-Dimensional, 2D, images, the method comprising: performing an initialization of a plurality of 3D points in the 3D map based on the plurality of 2D images; (Abstract and paragraph 0078, 3D landmark points from captured images where it is obvious that the images are 2D images since cameras typically capture images in 2D)	reprojecting ones of the 3D points onto ones of the 2D images to obtain reprojection points; (Paragraphs 0080 and 0105, adjusting the positions of the landmarks)	determining respective reprojection errors of ones of the reprojection points; (Paragraph 0080, reprojection error from adjusting the positions of the landmarks)	determining a robust statistic parameter associated with a weighting function based on the respective reprojection errors; (Paragraph 0191, function that is a Tukey bi-weight or Huber weighting function and robust estimate of a standard deviation of the projection errors)	and performing bundle adjustment to update the 3D map and/or update the plurality of poses, based on the robust statistic parameter and the weighting function, (Paragraphs 0080 and 0186-0191, bundle adjustment using the function)	wherein the performing bundle adjustment comprises iteratively updating the 3D map and the plurality of poses based on updated reprojection errors and an updated robust statistic parameter associated with an updated weighting function (Paragraphs 0186-0192, iteratively updating camera pose and positions of the points for the purpose of reducing reprojection error, paragraph 0080).
Regarding claim 4, Martini discloses wherein the updated robust statistic parameter for a current iteration of the bundle adjustment is different from the robust statistic parameter for a previous iteration of the bundle adjustment (Paragraphs 0080 and 0186-0192, updating the standard deviation of the projection errors for each iteration).
Regarding claim 5, Martini discloses wherein the updated robust statistic parameter is reduced with subsequent iterations of the bundle adjustment (Paragraphs 0080 and 0186-0192, reduction in the projection error results in each iteration results in reduced projection residuals that are used to derive the standard deviation).
Regarding claim 8, Martini discloses wherein the performing the initialization of the plurality of 3D points in the 3D map comprises: determining respective poses of the plurality of poses for ones of the plurality of 2D images (Abstract, images having camera pose data).
Regarding claim 9, Martini discloses wherein the performing the initialization of the plurality of 3D points in the 3D map comprises: selectively determining that a 2D image of the plurality of 2D images is a key frame of a plurality of key frames (Abstract, designating a subset of the images as a set of keyframes).
Regarding claim 12, Martini discloses wherein the respective reprojection errors comprise respective distances of respective reprojection points to corresponding 2D points in ones of the 2D images (Paragraph 0169, reprojection errors having distances between landmark predictions and their associated measurements).
Regarding claim 14, Martini discloses minimizing a sum of the reprojection errors of the reprojection points based on the performing bundle adjustment. (Paragraphs 0080 and 0186-0192, reducing the total or net reprojection error)
Regarding claim 16, Martini discloses receiving the 2D images from a camera (Paragraph 0073, camera captures images).
Regarding claim 17, Martini discloses a computer program product for operating an image capturing system, the computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied in the medium that when executed by a processor causes the processor to perform the method of claim 1 (See rejection of claim 1 and paragraph 0072, software stored on memory used with a CPU).
Regarding claim 18, similar reasoning as discussed in claims 1 and 17 is applied.
Regarding claim 20, similar reasoning as discussed in claim 4 is applied.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martini (US 2015/0172626 A1) in view of Lin et al. (US 2016/0086336 A1).
Regarding claim 10, Martini discloses all limitations as discussed in claim 9.	Martini does not clearly disclose wherein the selectively determining that the 2D image of the plurality of 2D images is the key frame comprises determining that the 2D image of the plurality of 2D images is the key frame, responsive to a change in a pose from another 2D image of the plurality of 2D images being greater than an angle threshold.	Lin discloses determining a keyframe is similar to a camera pose based on an angle being less than an angle threshold and if the angle is above the angle threshold, a new keyframe is generated (Paragraph 0050).	Lin’s technique of generating new keyframes based on an angle with a camera pose being above an angle threshold would have been recognized by one of ordinary (Paragraph 0080, bundle adjustment to adjust poses and positions of landmarks).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martini (US 2015/0172626 A1) in view of Sengelaub et al. (US 2018/0120932 A1).
Regarding claim 11, Martini discloses all limitations as discussed in claim 1.	Martini does not clearly disclose estimating at least one of focal length, skew, principal points, or distortion from the plurality of the 2D images.	Sengelaub discloses deriving a focal length using characteristics in captured images (Paragraph 0021).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martini (US 2015/0172626 A1) in view of Sheridan et al. (US 9,551,579 B1).
Regarding claim 13, Martini discloses all limitations as discussed in claim 1.	Martini does not clearly disclose wherein the weighting function selectively provides a greater weight to a second one of the reprojection points than to a first one of the reprojection points, responsive to a first reprojection error associated with the first one of the reprojection points being greater than a second reprojection error associated with the second one of the reprojection points.	Sheridan discloses giving weight to matching visual features based on reproduction errors where more weight is given for a more accurate match of the visual features (Column 11, lines 10-38).	Sheridan’s technique of giving more weight based on reprojection errors where a more accurate match of visual features would have been recognized by one of ordinary skill in the art to be applicable to the reprojection errors of landmarks of Martini and the results would have been predictable in giving greater weight to landmarks that have a smaller reprojection errors and thus larger accuracy than landmarks with larger reprojection errors an lower accuracy. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martini (US 2015/0172626 A1) in view of Zeng et al. (US 2014/0029819 A1).
Regarding claim 15, Martini discloses all limitations as discussed in claim 1.	Martini does not clearly disclose wherein the weighting function comprises a (Paragraph 0059).	Zeng’s Huber quadratic and linear functions with respect to a threshold would have been recognized by one of ordinary skill in the art to be applicable to the iteratively reduced reprojection errors of Martini and the results would have been predictable in the use of quadratic and linear Huber functions based on reprojection error values compared to a threshold. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Allowable Subject Matter
Claims 2, 6, and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not clearly disclose the method of claim 1, further comprising: determining a change in steepness of a curve corresponding to the reprojection errors and/or a median and/or mean reprojection error of the reprojection errors of the reprojection points; and determining the robust statistic parameter based 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boag et al. (US 6,263,096 B1) discloses a slope of a reprojection curve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHI HOANG/Primary Examiner, Art Unit 2613